Citation Nr: 1209901	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-14 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In September 2009, the Veteran testified at a hearing conducted at the RO before a decision review officer.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

At no time during the appeal period has a confirmed diagnosis of a lung disorder been shown; the Veteran's complaints of shortness of breath were first shown many years after his active duty and are not causally or etiologically related to such service.


CONCLUSION OF LAW

A lung disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in July 2007 complied with VA's duty to notify the Veteran with regards to the issue adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It in particular notified of the Veteran of manner in which disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and Social Security Administration (SSA) records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

The Board finds that a medical opinion on the question of service connection for a lung disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service-or that any current lung disorder is related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  In finding that an examination is not warranted, the Board acknowledges the representative's December 2011 argument that an examination is necessary due to the results of a pulmonary function test in June 2010.  However, the Board reiterates that the evidence does not show that the Veteran's lung complaints are related to his military service.  Given the standard of the regulation, the Board finds that VA did not have a duty to assist that has been unmet.  

II.  Analysis

The Veteran contends that he has a lung disorder consisting of breathing problems that is related to his military service.  See, e.g., April 2007 claim.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran's STRs show no treatment for, or diagnosis of, any lung disorder.  His discharge examination in June 1960 revealed clinically normal lungs and chest.  X-rays taken in June 1960 revealed calcifications in the left hilar, but essentially a normal chest.  No diagnosis of a lung disorder was made.

According to post-service medical records, chest X-rays taken in December 2001 showed that the Veteran's lungs were clear; no active disease was shown.  Chest X-rays taken in January 2003 after the Veteran complained of shortness of breath also revealed no significant abnormalities.  The Veteran reported smoking about a pack per day of cigarettes in February 2003.  In March 2003, he reported having a history of shortness of breath due to smoking.  He denied chest pain, orthopnea, and syncope.  He reported a 45 pack year habit and acknowledged that he was still smoking.  Examination of his lungs showed that inspiratory wheezes were appreciated in the left upper and lower lung, and the right upper lung.  No diagnosis of a lung disorder was made.  

VA treatment records beginning in April 2007 fail to show a diagnosis of, or treatment for, a lung disorder.  In April 2007, the Veteran was diagnosed with nicotine dependence; he reported smoking less than one pack per day.  He denied dyspnea on exertion, cyanosis, wheezing, and cough and sputum production.  Examination revealed that his lungs were clear and that he had a normal respiratory effort.  Chest X-rays taken in August 2007 revealed calcified granulomas in perihilar regions bilaterally; lungs were otherwise clear.  The impression of the X-rays, in pertinent part, was otherwise normal chest X-rays.  

In December 2007, the Veteran was shown to have clear lungs and a normal respiratory effort.  He reported that he had not been smoking for a long time in May 2008.  He denied dyspnea on exertion, cyanosis, wheezing, and cough and sputum production.  Examination revealed clear lungs and a normal respiratory effort.  His lungs had occasional crackles, but were otherwise clear to auscultation in August 2008.  In November 2008, his lungs were found to be clear with a normal respiratory effort.  He continued to deny dyspnea on exertion, cyanosis, wheezing, and cough and sputum production.  A record dated in February 2009 indicated that his lungs had occasional crackles, but were otherwise clear to auscultation.  He denied dyspnea on exertion, cyanosis, wheezing, cough and sputum production in May 2009; he was still smoke free.  In September 2009, his lungs were shown to have occasional crackles but were otherwise clear to auscultation.  

At the September 2009 hearing, the Veteran testified that he was exposed to paint and asbestos in service.  Hearing Transcript (T.) at 1-2.  He also testified that he only smoked for four to five years.  Id. at 2.  He indicated that he believed something happened to his lungs in service because of the June 1960 X-ray findings [which showed calcifications in the left hilar].  Id.  He further testified that his lung disorder consisted of shortness of breath.  Id. at 3.  Also, he testified that he had several post-service physicals for his employment during which no lung disorder was shown.  Id. at 2.

He denied dyspnea on exertion, cyanosis, wheezing, and cough and sputum production in November 2009.  At that time, his lungs were clear, and he had a normal respiratory effort.  He reported noticing increasing shortness of breath on minimal exertion in May 2010.  However, in his review of symptoms, he denied dyspnea on exertion, cyanosis, wheezing, and cough and sputum production.  Examination revealed that his lungs were clear.  He had a normal respiratory effort.  The impression of his increasing shortness of breath was that it was most likely multifactorial including deconditioning and weight gain.  A pulmonary function test in June 2010 was suggestive of asthma.  However, a subsequent treatment record dated in August 2010 does not confirm a diagnosis of any lung disorder.  His  lungs at that time had occasional crackles, but were otherwise clear to auscultation.

Based on a review of this evidence, the Board finds that service connection for a lung disorder is not warranted.  Initially, the Board finds that the evidence does not support a finding that the Veteran has been diagnosed with a lung disorder.  Although the June 2010 pulmonary function test was suggestive of asthma, the Board observes that none of the Veteran's treatment records show a confirmed diagnosis of asthma.  In this regard, the Board observes that the Veteran's post-service medical records show that he continuously denied symptoms of a lung disorder.  Additionally, chest X-rays have failed to reveal any lung disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a confirmed lung disability at any time during the appeal period.  

Additionally, even if the Veteran does have asthma, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to the Veteran's respiratory system actually occurred.  The Board acknowledges the Veteran's reports of exposure to paint and asbestos.  However, the contemporaneous service evidence fails to show that the Veteran incurred or aggravated any injury or disease during his military service.  

In reaching this conclusion, the Board acknowledges that the Veteran's STRs show that chest X-rays taken at the time of his discharge from service in June 1960 revealed calcifications in the left hilar.  However, the Board emphasizes that the report of the X-rays showed that the Veteran essentially had a normal chest.  Furthermore, no lung disorder based on that X-ray was diagnosed, and the discharge examination revealed clinically normal lungs and chest.  The Board's finding is further supported by the Veteran's testimony that post-service employment physicals failed to show a diagnosis of a lung disorder.  

Moreover, there is no nexus evidence to support a finding of service connection.  In this case, no medical professional has provided any opinion indicating that the Veteran has a lung disorder related to his military service.  Indeed, the evidence does not show a confirmed diagnosis of any lung disorder, let alone one that has been associated with his military service.  To the extent that the evidence suggests that he may have asthma, no medical professional has provided any opinion indicating that it is related to his military service.  The Veteran himself has not provided any statements indicating a continuity of symptomatology since military service.  In other words, he has not indicated that his shortness of breath had its onset in service and has continued since service.  As such, the evidence does not support a finding that he has a lung disorder that is related to his military service.

The Board's finding that a lung disorder did not have its onset in service is further supported by the lack of evidence showing any complaints of shortness of breath until March 2003.  Further, the Veteran's first complaints in March 2003 were associated with a history of smoking as opposed to any in-service injury or disease.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition) & Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Of particular significance to the Board is the absence of any evidence of complaints, symptoms, or findings associated with a lung disorder until over four decades between the period of active service and the claim is itself evidence which tends to show that any lung disorder did not have its onset in service or for years thereafter. 

The Board acknowledges the Veteran's belief that he has a lung disorder that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis of a disability and as to the etiology of any such diagnosed disorder.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to the diagnosis of a lung disability and the etiology of any such diagnosed disorder have no probative value.

Without evidence of an onset of a lung disorder in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between a confirmed diagnosis of a lung disorder and the Veteran's active duty, service connection for a lung disorder is not warranted.  Of particular significance to the Board in this matter is the fact that at no time since the Veteran filed his claim for a lung disorder in April 2007 has a confirmed diagnosis of a lung disorder been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lung disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a lung disorder is denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

ORDER

Entitlement to service connection for a lung disorder is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


